19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 1 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 2 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 3 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 4 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 5 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 6 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 7 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 8 of 9
19-51410-amk   Doc 5   FILED 06/18/19   ENTERED 06/18/19 12:45:38   Page 9 of 9
